Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is submitted on 07/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification. In this case, the specification has 25 pages that have not been thoroughly checked.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kien et al (US 2014/0366702) hereinafter Kien in view of Christian (WO 9723398).
Regarding claim 1, Kien teaches a method of perforating a web (Abstract recites “perforating apparatus…A web is perforated” and Figures 1, 4, 4A, and 13-17), the method comprising:
rotating a cylinder (12) about a longitudinal cylinder axis (about a rotation axis 24, Figure 13) to form a boundary layer of air flow (Kien’s Figure 4 shows structural anvils 16, 29 of the cylinder 12 being able to form a boundary layer of air flow when the cylinder rotates), 
the cylinder comprising an outer circumferential surface (30, Figure 4 below), wherein a plurality of anvil blocks (16, 29) mount “in respective recesses of the cylinder” (it appears that the anvil insert 29 is in the recess of the cylinder 12 as seen in Figures 3-4A and 15 and Para. 66 “the anvil 16 can be disposed on an anvil insert 29 that can be removably attached to the cylinder 12”) and extend beyond the outer circumferential surface (Para. 73, lines 1-2 recites that “the cylinder 12 can comprise at least one anvil 16 disposed on the outer surface 30”) by anvil block heights (as the claim is written, it is not clear where the anvil block height is measured from, see a height of one anvil 16 as seen in Figure 4 below. Please note that the anvil 16 is part of the anvil insert 29) and define cavities therebetween (the cavities or spaces between anvils 16, Figure 4 below. See Applicant’s specification, Page 4, lines 5-6 “wherein a cavity is form between adjacent anvil blocks”), the cavity comprising a low pressure zone 
(Kien’s cavity has the same claimed cavity to be able to perform or create a low pressure zone) and 
wherein each of the plurality of anvil blocks comprises an anvil bead (Applicant loosely claims an anvil bead without providing its shape or metes and bounds; looking at Applicant’s Figure 3C, the bead 17 has a general square edge of a tip 46 which is integrally formed by the anvil block 16. Therefore, Kien’s Figure 12 shows a square edge of a tooth 36 which is integrally formed by the anvil or anvil block 16 that meets the “bead” limitation and Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”,emphasis added) protruding by an anvil bead height (height of the teeth) therefrom (from the anvil block or the insert 29 as seen in Figures 3-4A and 15 );
operatively engaging a blade (20, Figures 4, 13, and 19) with the anvil beads (teeth 36, Para. 99 recites “the blade 20 and anvil 16 cooperate in contacting relationship to perforate the web”), wherein the blade is parallel to the longitudinal cylinder axis (Figures 15 and 19. See the discussion above the support 18 can be a cylinder as seen in Figure 15 and Para. 14 recites “the shaped blade disposed on the rotating cylinder”), and wherein the blade comprises a plurality of teeth (Para. 97 recites that “a blade 20 and… an anvil 16 can comprise one or more teeth 36 and one or more recessed portions 38 for making a line of weakness 21”,emphasis added);
feeding a web (14) between the anvil bead and the blade (the web 14 is fed between the blade 20 and anvils 16 of the inserts 29, Figures 1, 13, 15) while the blade cooperates in contacting relationship with the anvil bead (Figure 1 and 13);
perforating the web (14) to form a shaped line of weakness (perforations 22, Figures 1 and 9); 
generating debris from perforating the web (this inherently step because debris can be generated during punching or perforating out the web);
collecting the debris such that the debris is drawn to the low pressure zone of the cavity (some of debris can be stuck or adhered on or drawn to low pressure zones of the cavities because this perforating device has the similar structures of the Applicant’s device).

    PNG
    media_image1.png
    859
    852
    media_image1.png
    Greyscale

Examiner also notes that Kien’s Para. 69 recites “the interaction point 26 can be adjusted by moving the anvil insert 29 on which the anvil 16 is disposed .... Thus, the interaction point 26 can be increased or decreased, which alters the characteristics of the resulting line of weakness 21 imparted to the web 14”.
However, if one argues that Kien’s plurality of anvil blocks (inserts 29 with anvils 16) are not fully clear whether they are disposed in respective recesses of the cylinder or not and extend beyond the outer surface of the cylinder, then 
Christian shows a perforating system (see its title and Figures 12-14) comprising an anvil roller (3) and a blade roller (Figure 13, an upper roller 2 has a blade 1), wherein the anvil roller has an anvil block (29) above an outer circumferential surface of the anvil roller (Figures 13-14 and page 19, lines 30-31 “the roller 3 is retarded or advanced in its rotation so that the blade member 1 may contact the rod 29 either along the dotted line 31 or the dotted line 32”), wherein the anvil block includes a plurality of beads that extend from the anvil block (see Figures 13-14 below for beads or protrusions of the anvil block 29 that engage with a knife 1a for perforating), wherein the anvil block is disposed in a recess of the anvil roller and extends by an anvil block height (Figures 13-14 and page 19, lines 25-27 recites “the counter pressure means are arranged in a rod 29 replaceably embedded in and protruding from the surface of the roller 3” that means the rod 29 is in a recess of the anvil roller 3. 
See https://www.thefreedictionary.com/embedded  that is fixed firmly and deeply in a surrounding solid mass. The anvil lock height is a height that is measured from the outer surface of the roller 3 to a top surface of the rod 29 as seen in Figure 13) and extends beyond an outer circumferential surface of the anvil roller (Figure 13), and wherein each of the beads protrudes by an anvil bead height from the anvil block (the height is measure from a recess 30 to a tip of a tooth or a bead, Figures 13-14 below).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified each anvil block of Kien to be disposed in a recess of an anvil roller (cylinder) and above an outer circumferential surface of the anvil roller and where beads protrude by anvil bead heights from the anvil block, as taught by Christian, in order to allow the anvil blocks to be firmly secured into the cylinder (anvil roller) and allow a knife (knives) of the cutting roller to be properly contact the anvil block (rod 29) for perforating (page 19, line 29-33 cont. page 20, lines 1-7 of Christian).
Doing so, the block can be firmly secured into a recess of the cylinder and extend beyond the outer circumferential surface of the anvil roller or cylinder (see Christian’s Figures 13-14 below).
	Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.

    PNG
    media_image2.png
    737
    794
    media_image2.png
    Greyscale

Regarding claim 2, the modified method of Kien teaches that the cylinder comprises a pre-perforating portion and a post-perforating portion (the spaces or cavities between the anvils 16 before and after perforating, Figure 4 of Kien above).
Regarding claim 9, the modified method of Kien teaches that a step of traversing the web at a web speed of less than 700 m/min (as the claim is written, this step is an inherently step because Applicant does not define when the speed is less than 700 m/min, therefore, Kien’s method can meet this limitation because at an initial speed or a beginning speed of the web 14 can meet it.  At least when starting the machine, the speed is “less than” 700m/min).
Regarding claim 21, the modified method of Kien teaches that the debris is expelled from the cavity in the post-perforating portion of the cylinder. 
(This step is inherent because this perforating device has the similar structures of the Applicant’s device, therefore debris is expelled from the cavity in the post-perforating portion of the cylinder while the anvil 16 engages with a blade 20 that causes the boundary layer of air flow to be redirection or get disruption.
See Applicant’s page 23, the first paragraph recites "the debris is expelled from the area between the first anvil bead and the second anvil bead and the cavity and falls away from the outer circumferential surface 30 of the cylinder 12. The debris is expelled in the post-perforation zone 74”).
Examiner notes that when the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view of Christian  and in view of Slovut et al (2016/0271824) hereinafter Slovut.
Regarding claim 4, the modified method of Kien teaches all of the limitations as stated in claim 1 above except a step of oscillating the blade in a direction parallel to the longitudinal cylinder axis.
Slovut shows an apparatus (Figures 1-2 and 11) for perforating a nonlinear line of weakness of web (Para. 7 recites “…weakness on a web”), comprising a top roller including a shaped component (18a) and a bottom roller including a blade (20, 26), wherein the blade is reciprocally shifted in a direction parallel to the longitudinal cylinder axis (in a distance D, Paras. 41 and 64 and Figure 11) by a driving means (28).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the modified method of Kien to have a blade reciprocally shifted (oscillation), as taught by Slovut, in order to allow the apparatus effectively perforate and create weakness of the web (Figure 11 and Para. 64 of Slovut, “the sum of the distance traveled by the blade and the distance traveled by the counter component is substantially equivalent the shifting distance, D… the translational distance that one tooth 26 travels to cover with the entire the shape width, W”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kien in view Christian and in view of Baggot et al (US 2016/0121501) hereinafter Baggot.
Regarding claim 9, the modified method of Kien teaches all of the limitations as stated in claim above. If one argues that Kien does not teach the step of traversing the web at a web speed of less than 700 m/min, then the following rejections are applied.
Baggot teaches a device for perforating a web (1, Figures 1-2) including an anvil roller (30), a cutting roller (5), and wherein the web can traverse at a speed of the target web can be at least a minimum of about 500 m/min (Para. 31, lines 1-3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the method of Kien to have a web speed of the target web can be at least a minimum of about 500 m/min, as taught by Baggot, in order to allow the web to be perforated at a speed of at least a minimum of about 500 m/min (Para 31 of Baggot).
Moreover, it would have been an obvious matter of design choice to a person of ordinary skill in the art to provide the perforating device for perforating the web at a speed of less than 700 m/min because discovering an optimum speed (less than 700 m/min) would have been a mere design consideration based on size, shape, and thickness of the web and the device capacity that can efficiently perforate the web. Such a modification would have involved only routine skill in the art to accommodate the aforementioned requirement depending on size, shape, and thickness of the web and the device capacity.  It has been held that discovering an optimum speed of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  The claim would have been obvious because a person of ordinary skill has good reason to pursue the known options within technical grasp.
Response to Arguments
Applicant's arguments filed 03/21/2022 have been fully considered but they are not persuasive for the following reason:
With regards to claim 1 recites that the anvil blocks “extend by anvil block heights beyond the outer circumferential surface of the cylinder” as set forth in the remarks, page 9, see the modification of Kien in view of Christian in claim 1 above for the anvil block disposed in recesses and extend beyond the outer circumferential surface of the cylinder, as taught by Christian, especially seeing Christian’s Figure 13.
With regards to the subject applicant states that each anvil block 16 comprises: (i) a recessed anvil block height 41, which is “the portion of the anvil block positioned below the outer circumferential surface 30” and “is measured from the outer circumferential surface 30 to the second anvil block surface 39”; and (ii) an anvil block height that “includes the portion of the anvil block that extends above the outer circumferential surface 30 of the cylinder” and “is measured from the outer circumferential surface 30 to the first anvil block surface 38” (see paragraph [0057] of the published application), 
it is noted that the features upon which applicant relies (statement i, “a recessed anvil block height 41” and statement ii “is measured from the outer circumferential surface 30 to the first anvil block surface 38”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
See Christian’s Figure 13 below  “a recessed anvil block height” and “an anvil block height”. 

    PNG
    media_image3.png
    775
    790
    media_image3.png
    Greyscale

With regards to “each of the plurality of anvil block comprises an anvil bead protruding by an anvil bead height therefrom”, see the discussion in claim 1 above and Christian’s Figure 14 above.
With regards to “The Subject Application states that each anvil block 16 comprises an anvil bead 17 that “protrudes radially away from a surface 38 of the anvil block 16” and that each anvil bead 17 has “an anvil bead height 44 measured from the first anvil block surface 38 to an anvil bead tip 46”(emphasis added), it is acknowledged, but it is not persuasive because the features upon which applicant relies (see the emphasis) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
With regards to “low-pressure zone” and “collecting the debris such that the debris is drawn to the low-pressure zone of the cavity”, the combination of Kien and Christian is inherently or interictally created “low-pressure zone” and “collecting the debris such that the debris is drawn to the low-pressure zone of the cavity”, since the Structure Recited in the Reference is Substantially Identical to that of the Claims, Claimed Properties or Functions are Presumed to be Inherent, see MPEP 2112.01. Thus, the combination of Kien and Christian do teach the claimed low-pressure zone.
  However, if Applicant believes that the claimed invention’s method different from the prior art’s method or needs to discuss the rejections above or needs suggestion amendments that can be overcome the current rejections, for example, the bead extends beyond an outer surface 38 of the anvil block and is positioned on a first half of the anvil block in a rotation direction…, Applicant should feel free to call the Examiner to schedule an interview. 
 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        10/7/2022